Title: To James Madison from William Shippen, 23 January 1808
From: Shippen, William
To: Madison, James



Sir,
Philadelphia Jany. 23d. 1808

I had the honor of receiving a line of the 2nd. Current from the Secretary of the Treasury stating the measure of caution that he had adopted in consequence of a report of the Paris Police which had reached your department to the prejudice of Mr. George Howell.
Respecting our Institutions for the preservation of every right I can not but wish that a fair opportunity may be given to Mr. Howell to repel this injurious report.  To this end, it appears to me, but Just, that he should be furnished with the charge against him, & the evidence in its support, as secret declarations & surmises ought not to take away a mans reputation.
I have known Mr. Howell for near twenty years, & have had transactions with him of great Importance, & can offer him no reproach.  He was also Valued by my Son who knew him well.  I therefore, cannot think it right, to abandon the principle, that a man is Innocent till the contrary is proved.  He has had some enemies, perhaps, in consequence of his misfortunes, but untill some fact is established on contradictory principles, his consideration ought not to be attainted.
Mrs. Shippen & myself are confined to our chamber but join very sincerely in very affectionate salutations & respectful compliments to yourself & Lady.

W. Shippe

